Citation Nr: 1116850	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for status post fracture, right (dominant) 5th metacarpal.

2.  Whether new and material evidence has been received to reopen the claim for service connection for acne disability. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in July 2007.

In reference to the claim for service connection for heart murmur which is on appeal, the Board notes that in July 2007, the Veteran mentioned that he had hypertension.  However, the RO denied service connection for hypertension in June 2009 and notified the Veteran of its decision and of his appeal rights at the time, and he did not appeal that decision.  Accordingly, only the issue of service connection for heart murmur, and not also the issue of service connection for hypertension, is on appeal at this time.  


FINDINGS OF FACT

1.  The Veteran does not have or nearly approximate amputation of his right 5th finger, at the proximal interphalangeal joint or proximal thereto.  

2.  The RO denied service connection for acne disability in August 1994.  The Veteran was notified of that decision that month and did not appeal.

3.  Since the final August 1994 RO decision, evidence relating to an unestablished fact necessary to substantiate the claim for service connection for acne disability and raising a reasonable possibility of substantiating the claim has not been received.  

4.  The RO denied service connection for heart murmur in August 1994.  The Veteran was notified of that decision that month and did not appeal.  

5.  Evidence received since the RO's August 1994 decision which denied the claim for service connection for heart murmur does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post fracture, right 5th metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).

2.  The August 1994 RO decision denying service connection for acne disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  The criteria to reopen the claim for service connection for acne disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The RO's August 1994 decision denying service connection for heart murmur is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence has not been received, so the claim for service connection for heart murmur is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

This VCAA discussion pertains to the claims for service connection for acne and an increased rating for right 5th metacarpal disability.  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in June, July, and September 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening the acne disability claim, was provided in September 2006.

While the notification did not advise the appellant of the laws regarding effective date or degree of disability for any grant of service connection, as is required by Dingess, any such notice error was harmless, as service connection has been denied thus rendering moot any effective date or degree of disability determination.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service and VA treatment records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  The Veteran was provided a VA examination for his right 5th metacarpal disability in November 2006.  VA medical examinations or opinions are not necessary for the acne or heart murmur disability claims, as they have not been reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Right 5th metacarpal fracture rating

The Veteran appeals the RO's November 2006 denial of a compensable rating for status post right 5th metacarpal fracture.  It is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227, which is for ankylosis of the ring or little finger.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Diagnostic Code 5227 does not have a compensable rating.  It indicates to assign a noncompensable rating for unfavorable or favorable ankylosis of the little (5th) finger.  It also indicates to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  

Amputation of the little finger without metacarpal resection, at proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2010).

Under 38 C.F.R. § 4.40 (2010), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2010), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There has been treatment showing right hand complaints, tenderness, and slight weakness of the right 5th metacarpal between March 2006 and January 2007.

On VA examination in November 2006, the Veteran complained of pain and of occasional mild flare-ups of his right hand, which would prevent him from using the right hand during the flare-up.  On examination, he did not have amputation, ankylosis, or deformity of any of his digits.  The gap between his right little finger and the proximal transverse crease of the hand on maximum flexion of the little finger was less than one inch.  He had decreased grip on twisting and pulling.  His right little finger metacarpophalangeal joint flexed from 0-80 degrees with pain beginning at 75 degrees and on active and passive motion and after repetitive use.  On repetitive use, he had range of motion from 0-70 degrees, with the additional 
loss of use due to pain.  His right little finger proximal interphalangeal joint flexed from 0-90 degrees actively, with pain beginning at 90 degrees.  Passively, it could be flexed to 100 degrees.  There was pain on active and passive motion.  On repetitive use, range of motion was from 0-85 degrees due to pain.  X-ray studies showed osseous deformity of the proximal right 5th metacarpal.  The diagnosis was residuals of 5th metacarpal fracture, right hand, with associated right hand pain.   

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right 5th finger disability.  A higher rating is not possible under Diagnostic Code 5227, so other codes will be considered.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (reason must be given for changing diagnostic code).

The Board concludes that the criteria for a 10 percent rating under Diagnostic Code 5156 are not met or nearly approximated, as the Veteran has not had an amputation of his right 5th finger, nor is there ankylosis.  Instead, the Veteran has no more than slight limitation of motion of his right little finger, including due to pain.  

Moreover, even if the Veteran's service-connected right 5th metacarpal fracture disability is causing limitation of motion or painful motion of other digits of his hand or interference with the overall function of the hand, a compensable rating is not warranted, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The Veteran does not have or nearly approximate ankylosis of any of his fingers of his right hand according to the November 2006 VA examination report and ankylosis is required for a compensable rating under other Diagnostic Codes.  For example, Diagnostic Code 5219 provides for a 20 percent or higher rating if there is ankylosis of two digits of one hand.  Diagnostic Codes 5224, 5225, and 5226 provide for 10 percent or higher ratings if there is ankylosis of the thumb, index finger, or long finger.  The examination in November 2006 showed that there was no ankylosis of any of the digits, that there was no gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to those fingers, that the index, long, and ring finger of the right hand only missed the transverse crease of the hand on maximal flexion by 1-2 inches, that the little finger missed it by less than an inch, and that each joint in fingers 2 through 4 of the Veteran's right hand each flexed to at least 70 degrees actively, and that pain did not begin until at least 65 degrees.

Service connection claims

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Cardiovascular renal disease including hypertension may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

      Acne

The RO denied service connection for acne scars in August 1994.  The Veteran was notified of the decision and of his appellate rights by letter dated that month.  He did not appeal.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran's acne scars were unrelated to service.

At the time of the August 1994 decision, service treatment records did not show acne.  The RO found that there was no treatment or diagnosis of acne in service. 

The evidence submitted since the final August 1994 RO decision is not sufficient to reopen the claim.  The Veteran testified in April 2007 that he has acne scars that resulted from service, but that he did not seek treatment for or report acne in service.  This is cumulative of his report on VA examination in June 1994 of having facial acne for many years.  

Other records which have been submitted which do not pertain to acne are irrelevant and as such are not material.  

The evidence still does not show that the Veteran's current acne scars resulted from service.  Since new and material evidence has not been received concerning the claim, the claim may not be reopened and remains denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The benefit of the doubt doctrine is not applicable, as it does not apply in determining whether new and material evidence has been received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

Heart murmur

The RO denied service connection for heart murmur in August 1994.  The Veteran was notified of the decision and of his appellate rights by letter dated that month.  He did not appeal.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran did not have a heart disability.  At the time of the August 1994 decision, service treatment records showed treatment for chest pain.  A June 1994 examination found a systolic ejection murmur which was of no clinical significance.  
The RO indicated that service treatment records showed no indication of finding of a heart murmur or of any cardiac disease in service.  

The evidence received since the final August 1994 RO decision is not sufficient to reopen the claim, as it does not show that the Veteran currently has a heart disability manifested by a heart murmur.  The only heart disability shown currently is hypertension, which has been separately denied but was not appealed.  The Veteran indicated in February 2007 that he thinks that medication he takes for his hypertension has caused a heart murmur.  The evidence showing hypertension is not new and material evidence, and neither is his February 2007 statement, as it does not show a current heart disability manifested by a heart murmur.  The Board notes that the fact that the Veteran had a heart murmur was known at the time of the August 1994 rating decision.  The claim was denied because there was no disability associated with the heart murmur, and no competent evidence has been received to suggest that the Veteran now has a disability associated with a heart murmur. 


ORDER

A compensable rating for status post fracture, right 5th metacarpal is denied.

As new and material evidence has not been received, the application to reopen a claim for service connection for acne disability is denied.

As new and material evidence has not been received, the application to reopen a claim for service connection for heart murmur is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


